Citation Nr: 0838043	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  02-14 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes 
planus, currently rated at 30 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability (TDIU). 

3.  Entitlement to an increased rating for plantar fasciitis, 
right foot, currently rated as 20 percent disabling.  

4.  Entitlement to an increased rating for plantar fasciitis, 
left foot, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The veteran and his neighbor


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from two decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas:  a June 2000 rating decision denied increased 
ratings for bilateral pes planus, plantar fasciitis of the 
right foot, and plantar fasciitis of the left foot; and a 
September 2002 rating decision denied TDIU.  In July 2002, 
with respect to each of the plantar fasciitis disabilities, 
the RO increased the disability ratings to 20 percent 
disabling.  Since the RO did not assign the maximum 
disability rating possible, the appeal for a higher 
evaluation remains before the Board.  AB v. Brown, 6 Vet. 
App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).

In March 2004, the veteran and his neighbor testified at a 
personal hearing over which the undersigned Veterans Law 
Judge presided at the RO, a transcript of which has been 
associated with the claims folder. 

This appeal has been before the Board twice before.  In 
October 2004 and again in April 2007, the Board remanded the 
appeal for further development.  Since there was substantial 
compliance with the instructions of the April 2007 Board 
decision with respect to the pes planus and TDIU issues, 
those issues are ready for further Board review.  

The issues of entitlement to an increased evaluation for 
plantar fasciitis of the right foot and entitlement to an 
increased evaluation for plantar fasciitis of the left foot 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The veteran's service-connected, bilateral pes planus is 
manifested by pronounced bilateral flatfoot, not improved by 
orthopedic appliances, with extreme tenderness of the plantar 
surfaces of the feet.  

2.  The veteran's service-connected pes planus is not 
manifested by marked pronation or marked inward displacement 
and severe spasm of the tendo Achilles on manipulation.  

3.  The veteran's service-connected foot disabilities 
preclude him from securing and following substantially 
gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent disability rating, and no 
higher, have been met for the veteran's service-connected 
bilateral pes planus disability.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 
4.40, 4.71a and Diagnostic Code 5276 (2008). 

2.  The criteria for a total rating for compensation purposes 
due to individual unemployability have been met.  38 C.F.R. 
§§ 3.340, 3.341, 4.15, 4.16, 4.19 (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and to assist 

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008).  
As discussed below, the Board is granting in full the 
benefits sought with respect to the pes planus and TDIU 
issues.  As a result, even if any notice or assistance errors 
were committed, they necessarily have not prejudiced the 
veteran.  Thus, compliance with those duties will not be 
discussed here. 

II.  Increased rating for bilateral pes planus disability

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Generally, an evaluation 
of the extent of impairment requires consideration of the 
whole recorded history (38 C.F.R. §§ 4.1, 4.2), but when, as 
here, service connection has been in effect for many years, 
the primary concern for the Board is the current level of 
disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Yet, the relevant temporal focus for adjudicating an 
increased rating claim is on the evidence establishing the 
state of the disability from the time period one year before 
the claim was filed until a final decision is issued.  Hart 
v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  Thus, staged 
ratings may be assigned if the severity of the disability 
changes during the relevant rating period.  Here, the 
conflicting evidence in the record with respect to the 
veteran's pes planus disability does not reflect a worsening 
of the condition during the relevant rating period so much as 
it reflects differing interpretations of the veteran's 
various medical conditions.  Thus, the increased rating, 
based on the doctrine of resolving reasonable doubt in favor 
of the veteran, should apply to the entire rating period, 
without using staged ratings.  

Evaluating this veteran's pes planus disability is 
complicated by the connection between it and the veteran's 
congenital neurological disorder of hereditary neuropathy 
with liability to pressure palsies (HNPP) that is not 
service-connected.  When it is possible to separate the 
symptoms of more than one disability, such separation is 
appropriate; but when the symptoms of a service-connected 
disability cannot be differentiated from the symptoms of a 
nonservice-connected disability, the symptoms should be 
attributed to the service-connected disability.  Mittleider 
v. West, 11 Vet. App. 181, 182 (1998).  

The medical professionals to have addressed HNPP and pes 
planus symptoms have reached different conclusions.  It is 
the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998).  

Dr. Atkinson has consistently pointed out that the veteran's 
pes planus disability is merely one manifestation of his HNPP 
and that the pain in his feet requires him to take daily 
narcotic medication, which makes him permanently and totally 
disabled.  April 2000 Report by Dr. Atkinson; May 2000 Report 
by Dr. Atkinson.  The VA examiner who conducted the 
November 2001 C&P Neurological Disorders Exam also stated 
that the veteran's severe pes planus is a manifestation of 
his HNPP and that he has chronic foot pain due to his pes 
planus.  These opinions are consistent with the initial grant 
of service connection for pes planus because the RO 
determined that the veteran's preexisting flexible pes planus 
condition was aggravated by his military service.  June 1975 
Rating Decision.  These physicians are competent to present 
their opinions and their conclusions are consistent with 
other evidence of record.  The Board thus finds they are 
credible reports.  

While his primary care physician noted in April 2004 that the 
pain in his lower extremities was due to his HNPP, he was not 
asked to distinguish between pes planus and HNPP, so that 
opinion is not probative here.    

In October 2004, the Board sought a medical opinion as to 
which symptoms were attributable to pes planus and which to 
HNPP (and plantar fasciitis).  The March 2005 C&P feet 
examiner conducted an examination and concluded that the 
veteran's symptoms were not due to pes planus at all, but 
were more suggestive of peripheral neuropathy.  His opinion 
was that the veteran's flat feet have probably not changed 
through the years in appearance and the pain he was 
experiencing was from his neuropathy.  

That physician was competent to provide a medical opinion, 
but the Board finds that his report is not as probative as 
the opinions of Dr. Atkinson and the November 2001 C&P 
examiner.  The March 2005 C&P examiner was explicitly asked: 
(1) to distinguish the veteran's pes planus symptoms from 
those of his co-existing hereditary neuropathy; (2) to 
describe his findings in detail; (3) to provide a complete 
rationale for all opinions and conclusions that included 
references to specific medical records on file; and (4) to 
address the veteran's employability due to his service-
connected disabilities of his feet.  None of those 
instructions was followed.  Indeed, the report does not 
reflect the examiner's knowledge that the veteran has HNPP.  
He merely noted that the veteran had been diagnosed with 
"neuritis/neuropathy" but despite the purpose of the 
examination, he did not address the symptoms or condition of 
the veteran's HNPP, nor did he provide details of his exam, 
any rationale, references to other medical evidence, or an 
opinion of employability.  The report is filled with 
conclusory findings with little or no rationale at all.  

Accordingly, the Board again requested a more detailed 
medical opinion as to which symptoms were manifestations of 
which disabilities.  In November 2007, another C&P feet 
examination was conducted.  That examiner provided a very 
detailed report about the veteran's symptoms but failed to 
address his HNPP at all.  

The record therefore shows that two examiners have determined 
that the veteran's pes planus is a manifestation of his HNPP 
so that the pain and disability he experiences in his feet 
are attributable to both conditions, whereas one examiner, 
whose report has been assigned less credibility, has 
determined that none of the veteran's foot symptoms are 
attributable to pes planus.  Notwithstanding the Board's 
attempts to obtain a clear medical opinion that separates the 
symptoms of the service-connected and nonservice-connected 
disabilities, no such clear report has been produced.  In the 
meantime, the veteran's claim has been pending for more than 
seven years.  

In the most recent C&P foot exam, that VA examiner ignored 
the veteran's HNPP and in an effort to evaluate pes planus 
(and plantar fasciitis) provided enough detail about the 
criteria used for rating pes planus that if it was not 
possible to separate the HNPP from the pes planus condition, 
the Board could nevertheless evaluate the veteran's pes 
planus condition based on that report.  Given that credible 
medical opinions find the conditions to be overlapping and 
the only medical opinion to find no symptoms attributable to 
pes planus was found to be less credible, the Board will rate 
the veteran's pes planus condition based on the evidence of 
record relating to the pes planus condition as if it were not 
possible to separate the symptoms of the two conditions.    
Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

Turning to the schedular criteria for evaluating pes planus, 
the veteran's disability is currently rated at 30 percent 
disabling.  The only higher schedular rating available for 
bilateral pes planus is a 50 percent rating.  Diagnostic Code 
5276 provides that a 50 percent disability rating is 
available when the bilateral pes planus disability is 
manifest by pronounced flatfoot with extreme tenderness of 
plantar surfaces of the feet, marked pronation, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, and the disability is not improved by 
orthopedic shoes or appliances.  38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5276 (criteria reordered in order to 
facilitate discussion of this veteran's condition).  

Three of those criteria are met on this record.  The 
November 2007 VA C&P Foot Examiner found that the veteran has 
virtually complete flattening of the feet bilaterally with no 
arch remaining on either right or left foot.  So, the first 
criteria of  pronounced flatfoot are met.    

The veteran has also been found to have marked tenderness of 
the plantar surfaces of the feet bilaterally with only light 
palpation.  November 2007 C&P Foot Exam; see also March 2005 
C&P Feet Exam (veteran experiences aching on the plantar 
surfaces bilaterally); January 1999 C&P Feet Exam (marked 
tenderness to only moderate palpation).  That finding is 
consistent with the veteran's longstanding complaints of pain 
on the bottoms of his feet.  November 2007 C&P Feet Exam 
(pain is like stepping on golf tees); January 1999 C&P Feet 
Exam (veteran has pain in his feet 80 to 90 percent of the 
time).  

And the veteran has reported that rather than relieving his 
symptoms, the corrective shoes and inserts caused him more 
pain.  Transcript at p. 4; April 2000 C&P Examination 
(veteran stopped wearing devices because they caused him 
additional pain); March 2005 C&P Foot Exam (veteran reported 
that wearing his orthotic shoes and inserts did not provide 
relief).  Dr. Atkinson noted in his March 2004 report that 
the veteran's pes planus has proven to be uncorrectable.  

There is mixed evidence as to the degree to which the 
remaining criteria are manifest by the veteran's pes planus 
disability.  As for marked pronation, the April 2000 X-ray 
report notes that there are no radiographic features of pes 
planus and there are no changes from X-rays of 1998 and 1999, 
which found the feet to be normal.  The March 2005 X-ray 
report indicates that the veteran has minimal bilateral pes 
planus deformities.  But the March 2005 C&P foot examiner 
interpreted those X-rays as revealing that the TN joint 
changes showed pronation bilaterally and minimal medial 
bulge.  The April 2000 examiner diagnosed the veteran with 
third degree bilateral pes planus.  Accord September 1998 C&P 
Feet Exam (veteran has severe pes planus, grade 3 is the 
assessment).  Yet, at the November 2007 C&P feet exam, the 
examiner noted there was no unusual shoe wear or callous 
formations and no findings as to pronation were made.  Given 
the lack of findings of pronation in some X-rays and reports, 
and the lack of any qualifier indicating what pronation 
existed was "marked" in the other X-rays and examination 
reports, the record does not establish that the veteran's pes 
planus is manifested by "marked" pronation.  

As for marked inward displacement and severe spasm of the 
tendo achillis on manipulation, only the November 2007 C&P 
examiner found that upon manipulation, there was a medial 
deviation of the Achilles tendon of five degrees on the left 
and 10 degrees on the right, which easily corrected at rest 
when there was no manipulation.  November 2007 C&P Foot Exam.  
The other examination reports in the record are either silent 
as to changes in the Achilles tendon or find no changes.  
March 2005 C&P Feet Exam (no Achilles changes).  On this 
record, "marked" inward displacement and "severe" spasm 
have not been established.  

As noted above, the veteran's pes planus disability does not 
manifest in all of the criteria for a 50 percent rating.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

A 30 percent rating is warranted where the bilateral 
disability is manifest by severe flatfoot, with objective 
evidence of marked deformity, pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities.  38 C.F.R. § 4.71a, DC 5276.  This record does 
not establish all of the criteria for a 30 percent rating, 
for there is no indication of swelling on use or 
characteristic callosities.  

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).   In this regard, 
Dr. Atkinson also noted that since the veteran has trouble 
feeling his feet, he falls down a lot and can't walk in the 
dark.  March 2004 Report by Dr. Atkinson.  
And at the March 2005 C&P Feet Exam, the veteran reported 
that in addition to falling a lot, he found it difficult to 
walk on uneven surfaces.  

When there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved 
in the claimant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3.  Given the benefit-of-the-doubt doctrine, the 
fact that three of the criteria for a 50 percent rating are 
squarely met, and the other schedular criteria for a 
50 percent rating are present-just not to a degree quite as 
severe as described,-the Board resolves reasonable doubt in 
favor of the veteran and grants an increased rating to the 
maximum schedular rating of 50 percent.  

A rating in excess of 50 percent is not warranted.  The 
veteran's representative argues in the December 2006 post-
remand brief that a higher rating is warranted because the 
veteran experiences limited function due to pain.  A 
disability of the musculoskeletal system is primarily the 
inability, due to damage, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  38 C.F.R. § 4.40.  Thus, 
functional loss due to pain and weakness must be considered 
in evaluating the disability because a part which becomes 
painful on use must be regarded as seriously disabled.  Id.  
See also DeLuca v. Brown, 8 Vet. App. 202 (1995) (disability 
ratings should reflect the veteran's functional loss due to 
fatigability, incoordination, endurance, weakness, and pain).  
And the rating should reflect the condition of the veteran 
during flare-ups.  DeLuca v. Brown, supra.  

Here, the evidence establishes that the veteran's pain is 
near-constant, so an increased rating on the basis of flare-
ups is not warranted.  Nor does the record establish that the 
veteran's pain is the result of painful movement of a joint 
of the musculoskeletal system.  The veteran testified at his 
personal hearing that he experiences pain when sitting, when 
standing, when walking, and when trying to sleep.  Transcript 
at pp. 3-5.  The November 2007 C&P examiner determined that 
the veteran had full range of dorsiflexion and plantar 
flexion.  Moreover, even after repeating the test twice, 
there was no additional loss of motion and no pain on motion 
was noted.  

On the other hand, the November 2007 examiner did observe 
that while the veteran was capable of rising on his heels and 
toes, he was very unstable when rising on his heels and toes.  
See also April 2000 C&P Feet Exam (although normal stance and 
gait, the veteran is unable to repeat tandem walking and his 
heel-toe walking is very stiff); January 1999 C&P Feet Exam 
(the veteran has normal gait and station, but very poor 
balance when trying to walk on his heels and toes); 
September 1998 C&P Feet Exam (veteran walks with a wide-based 
steppage gait).  Moreover, at the November 2007 C&P feet 
exam, he had difficulty in getting up from a squatting 
position.  The veteran also reported that he had difficulty 
standing and walking and the examiner noted that he walked 
slowly and carefully.  November 2007 C&P Feet Exam.  

But these manifestations of the disabilities of his feet do 
not warrant a disability rating higher than the 50 percent 
rating herein assigned.  As noted above, the veteran's pes 
planus disability manifests only half of the symptoms set 
forth in the criteria for a 50 percent rating; yet, an 
increased rating was granted.  The Board finds that since the 
manifestations of the veteran's pes planus disability fall 
somewhere in between a 30 percent and 50 percent rating, the 
functional loss manifest by some instability in heel-raising, 
toe-raising, and walking is adequately compensated by the 
50 percent rating already assigned.  

Nor is an extra-schedular rating warranted.  In exceptional 
cases where schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation is made.  
38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 
(2008) (establishing a three-step analysis, the first of 
which is whether the schedular criteria is inadequate for 
evaluating the particular disability).  But where, as here, 
the veteran is manifesting the very symptoms described in the 
rating criteria, the schedular rating is adequate for rating 
the disability.  Thun, 22 Vet. App. at 115.  As for any 
interference the veteran's pes planus disability has on 
employment, that aspect of his disability is adequately 
compensated by the grant of TDIU discussed in the next 
section of his decision.  

An increased rating for bilateral pes planus, to 50 percent, 
and no higher, is warranted on this record.  

III.  A total rating for compensation purposes due to 
individual unemployability

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16.  In this case, 
while the veteran's three service-connected disabilities have 
a combined rating of less than 100 percent, the veteran 
contends that because he is unable to maintain substantially 
gainful employment due to his service-connected disabilities, 
he should be granted a total rating for compensation purposes 
due to individual unemployability (TDIU).  

The first step is to determine whether the veteran is 
eligible for TDIU.  The eligibility requirements for TDIU 
depend upon the number and assigned ratings of service-
connected disabilities.  If a veteran has only one service-
connected disability, and such disability is rated at 60 
percent or more, the veteran is eligible for TDIU.  38 C.F.R. 
§ 4.16(a).  

The veteran in this appeal is service-connected for bilateral 
pes planus, plantar fasciitis of the right foot, and plantar 
fasciitis of the left foot.  The veteran's overall combined 
disability rating for his three service-connected 
disabilities is currently 60 percent (and the increased 
rating granted in section II, above, will increase that 
combined rating further).  

But the regulations provide that for purposes of determining 
eligibility for TDIU, disabilities of a common etiology are 
considered one disability.  38 C.F.R. § 4.16(a)(2).  When 
service connection for plantar fasciitis was granted in 
March 1999, the veteran's plantar fasciitis disabilities were 
determined to be secondary to his bilateral pes planus 
disability.  Since his disabilities are of a common etiology, 
this veteran is deemed to have one disability.  As the 
combined rating for that disability is at least 60 percent, 
the veteran is eligible for TDIU.  

The next step is to determine whether the veteran is 
unemployable-that is, whether any service-connected 
impairment of mind or body is present that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 
4.15.  In evaluating a veteran's employability, consideration 
may be given to his level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his age or impairment caused by nonservice-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  The sole fact 
that a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
and keep employment.  Rather, the question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  38 C.F.R. §4.16(a)

Here, there are many statements about the veteran's 
unemployability.  Most of the medical professionals to have 
provided an opinion during the relevant rating period have 
determined that the veteran has been unemployable for some 
time.  March 2004 Report by Dr. Atkinson (the veteran has had 
pes planus and neuropathy, making him completely unemployable 
from the leg problems and mental fogginess from his 
medications); May 2000 Report by Dr. Atkinson (the veteran 
has been permanently and totally disabled and is currently 
unemployable); May 2000 Follow-up to Neurological Consult 
(the veteran's genetically-determined neuropathy prohibits 
gainful employment); April 2000 Report by Dr. Atkinson (the 
veteran has been permanently and totally disabled and is 
currently unemployable); May 1999 Hospital Discharge Summary 
(the veteran's genetically-determined neuropathy is currently 
debilitating and prohibits gainful employment); but see 
April 2000 C&P Feet Exam (veteran is capable of working six 
hours out of an eight-hour workday with appropriate breaks 
and rests); January 1998 C&P Feet Exam (same).   

The Social Security Administration (SSA) determined that the 
veteran has been under a disability since December 31, 1987 
(albeit not based on pes planus or plantar fasciitis).  See 
also October 2000 Report by Vocational Consultant (the 
veteran would be unable to work in competitive employment at 
any level because he would be required to have an 
unreasonable number and length of rest periods or breaks in 
the workplace).  

On the other hand, the April 2000 C&P foot examiner found 
that with appropriate rest periods, the veteran would be able 
to sit, stand, or walk for six hours out of an eight-hour 
workday.  See also January 1998 C&P Feet Exam (same).  But in 
a May 2000 report, Dr. Atkinson stated that that VA C&P 
examination report is incorrect because it is based on the 
erroneous assumption that the veteran's condition was 
improving.  Dr. Atkinson noted that the veteran's condition 
has not gotten better and would not be getting better.  
May 2000 Report by Dr. Atkinson.  The veteran's medical 
treatment records since that date do not show that the 
veteran's condition is improving.  

To the contrary, for a short period during the rating period, 
the veteran's narcotic pain medication appeared to be 
aggravating his mental disorders, making him increasingly 
angry and threatening.  See April 26, 2004, Administrative 
Note (voice mail message from veteran is angry and used foul 
language throughout); May 20, 2004, Administrative Note 
(threatening voice mail warranted police involvement); 
May 26, 2004, Controlled Substance Renewal (voice mail 
threatening to take ambulance to VA and charge the cost to VA 
unless medication was mailed immediately); May 28, 2004, 
Addendum to Controlled Substance Renewal (veteran left 
threatening voicemail after only a partial renewal of 
morphine was sent to him); June 2004 Administrative Note 
(police involvement after more threatening voice mails 
received at VA).  

Finally, the veteran's testimony on this issue does not 
support his claim.  He testified at his personal hearing that 
more than one employer was willing to consider him for 
employment so long as he provided a physician's letter that 
he was able to work despite his morphine medication.  The 
veteran explained that he had not sought that clearance from 
any of his doctors because he didn't think there was a doctor 
around that would sign that kind of a letter.  Transcript at 
p. 6.  But since the veteran's treating physicians have 
provided opinions that he is unemployable, that testimony is 
not prejudicial to the veteran's claim.  

Given the fact that the April 2000 C&P examiner's opinion is 
so very different from the opinions of the other examiners 
and is not consistent with the later evidence, the Board 
finds that it is not as probative as the other opinions.  As 
a result, the Board finds that the veteran is unemployable.  

But just as in Section II, above, the record does not contain 
an opinion on unemployability that explicitly addresses the 
separate effects on unemployability of the veteran's service-
connected disabilities from his nonservice-connected HNPP.  
And in considering TDIU, the veteran's nonservice-connected 
disability is not to be taken into account.  38 C.F.R. § 4.16 
(the existence or degree of nonservice-connected disabilities 
will be disregarded where the percentages of disability for 
service-connected disabilities are met and in the judgment of 
the rating agency such service-connected disabilities render 
the veteran unemployable). 
In this regard, two of the medical opinions in the record 
connect the pain from the veteran's service-connected pes 
planus disability to the narcotic pain killers that 
contribute to the veteran's unemployability.  In his 
March 2004 report, Dr. Atkinson stated that he had reviewed 
the veteran's extensive VA files, including the exchanges 
between the veteran and VA.  He explained that the veteran 
had HNPP before he entered service and due to the rigors of 
training and being a soldier, the veteran developed pes 
planus and thus damaged the nerves in his legs.  Dr. Atkinson 
had diagnosed the veteran with pes planus and a painful 
neuropathy in both legs.  According to Dr. Atkinson, because 
of those conditions, the veteran was unable to stand for any 
length of time and was required to take morphine daily.  He 
stated that due to his leg problems and mental fogginess from 
the morphine, he was completely unemployable.  Although 
Dr. Atkinson did not attempt to separate the effects of the 
pes planus and nonservice-connected HNPP, his report makes 
clear that in his opinion, the veteran was taking morphine at 
least in part because of his pes planus symptoms and that the 
effects of that morphine, as well as his pain, made the 
veteran unemployable. 

A similar connection was made by the November 2001 C&P 
neurological disorders examiner.  That VA examiner pointed 
out that the veteran had had HNPP all of his life.  He 
explained that pes planus can be associated with HNPP.  He 
noted that the veteran's pes planus was very symptomatic 
during service, which made him believe that the pes planus 
was a very active symptom of his HNPP while he was in 
service.  Based on his November 2001 examination, the C&P 
examiner found that the veteran had chronic foot pain due to 
his pes planus and that he was taking morphine on a chronic 
basis for that pain.  

Since this evidence shows that the veteran is taking morphine 
because of his service-connected pes planus disability and 
that the chronic morphine causes mental fogginess and affects 
his ability to function, the Board concludes that even 
without regard to the veteran's nonservice-connected 
disabilities, during the relevant period since the veteran 
filed his TDIU claim, his service-connected disabilities made 
it impossible for him to follow a substantially gainful 
occupation.  Thus, a total rating for compensation purposes 
due to individual unemployability is warranted on this 
record.  
ORDER

An increased rating for bilateral pes planus, to 50 percent, 
and no higher, is granted.  

A total rating based on individual unemployability due to the 
veteran's service-connected disability is granted.  


REMAND

The veteran's representative asks in the September 2008 post-
remand brief that the appeal be remanded because the 
November 2007 C&P feet examination is not detailed enough to 
rate the veteran's disabilities.  As discussed above, the 
Board has found that the evidence of record was sufficient 
with respect to the veteran's claims for an increased rating 
for his pes planus disability and for TDIU to be able to 
decide those issues on appeal.  But with respect to the 
veteran's plantar fasciitis disabilities, the November 2007 
C&P examination does not contain the kind of medical 
information that is needed to evaluate those disabilities.  

VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 C.F.R. 
§ 3.159(c)(4).  The veteran's plantar fasciitis disabilities 
are currently rated as 20 percent disabling.  For a higher 
30 percent rating, the disabilities must be manifest by 
complete paralysis of the posterior tibial nerve, with 
paralysis of all muscles of the sole of the foot, frequently 
with painful paralysis of a causalgic nature; toes that 
cannot be flexed; weakened adduction; and impaired plantar 
flexion.  

The November 2007 C&P feet examination focused mostly on the 
veteran's pes planus disability, but made few findings based 
on the criteria for rating plantar fasciitis.  For example, 
the examiner did not address the posterior tibial nerve at 
all.  And while the C&P report pointed out that the veteran 
could stand on his toes with difficulty, which apparently 
shows that his toes could be flexed, he provided no 
explanation as to whether the difficulty the veteran 
experienced in doing that was due to limited flexion of his 
toes.  Similarly, while he noted range of motion of the ankle 
joint, he did not make any findings concerning the muscles of 
the veteran's feet.  This is especially relevant since the 
veteran has long complained of severe cramps in the bottoms 
of his feet on a nightly basis and the veteran has a past 
history of paralysis.  The examiner did not address causalgic 
pain at all, even though the March 2005 C&P feet examiner 
noted that the veteran had burning pain from his feet to his 
legs.  No findings with respect to adduction were made.  
Thus, there is insufficient evidence in the record to 
evaluate the veteran's plantar fasciitis and a remand for the 
purpose of evaluating the severity of the veteran's current 
plantar fasciitis disabilities is necessary.    

In addition, in the Board's October 2004 Remand, as well as 
in the Board's April 2007 Remand, the Board emphasized the 
need to have the symptoms of the veteran's HNPP distinguished 
from his service-connected disabilities.  As discussed in the 
decision portion of this document, the Board determined 
herein that there was sufficient evidence concerning pes 
planus and its relationship to the veteran's nonservice-
connected HNPP condition in the record that notwithstanding 
the lack of that discussion in the November 2007 C&P feet 
examination, a decision on the other two issues on appeal was 
nevertheless possible.  

But there is much less evidence in the record concerning the 
veteran's plantar fasciitis disabilities.  Thus, another VA 
examination should be schedule to determine the disability 
attributed to the service-connected plantar fasciitis.

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.   

Since the last notice was sent to the veteran concerning the 
evidence needed to substantiate his claims for increased 
ratings, further guidance has been issued concerning the 
content of such notice.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 43 (2008) (discussing the notice required in an 
increased rating claim); VBA Fast Letter 08-16 (June 2, 2008) 
(curing notice in an increased rating claim).  Here, the 
notice letters sent in July 2002, November 2004, and 
November 2007 substantially comply with most of the notice 
requirements.  But in those letters, the veteran has not been 
notified that one of the criteria used in rating his plantar 
fasciitis disabilities is the impact they have on his daily 
life.  As a result, the RO/AMC should send a notice letter 
that includes that information.  

Finally, since the most recent medical treatment records are 
dated from June 2004, more than four years ago, and the 
record shows that the veteran frequently seeks medical 
treatment for the symptoms of his HNPP with VA medical 
professionals as well as his private internist, the RO/AMC 
should make arrangements to obtain the veteran's medical 
treatment records dated since June 2004 and associate them 
with the veteran's claims folder before his C&P examination 
is scheduled.    

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran notice of what 
evidence is needed to substantiate his 
increased rating claims that includes 
notice that one of the criteria used in 
rating his disability is the impact the 
plantar fasciitis disabilities have on his 
daily life.  

2.  Make arrangements to obtain the 
veteran's medical treatment records 
concerning plantar fasciitis dated since 
June 2004 and associate the evidence 
obtained with the veteran's claims folder. 

3.  After the above development is 
completed, make arrangements for the 
veteran to have appropriate examination(s) 
to determine the current severity of his 
plantar fasciitis disabilities and to 
address which symptoms of the veteran's 
feet are manifestations of his service-
connected plantar fasciitis disabilities 
as opposed to his nonservice-connected 
hereditary neuropathy with liability to 
pressure palsies (HNPP) and his service-
connected bilateral pes planus.  

The claims folder, to include a copy of 
this Remand, must be made available to and 
reviewed by the examiner(s) in conjunction 
with the examination report.  Any 
indicated studies should be performed.  

For each foot, the examination report(s) 
must address the following matters and 
must provide complete rationale for all 
opinions:  

Does the veteran have neurological 
impairment associated with the service-
connected plantar fasciitis of the left 
and/or right foot?  If so, the examiner 
should address the questions below.

(a)  To what extent, if any, is the 
veteran's posterior tibial nerve 
paralyzed?   

(b)  To what extent, if any, are the 
muscles of the sole of each of the 
veteran's feet paralyzed?  In 
responding, the examiner should address 
both:  (i) the extent to which any such 
paralysis is of a causalgic nature; and 
(ii) whether the veteran's long-
standing complaints of severe cramping 
of his feet on a nightly basis are a 
manifestation of foot paralysis.    

(c)  To what extent, if any, can the 
veteran's toes be flexed?  In 
responding, the examiner should address 
whether the difficulty the veteran has 
had in the past while standing on his 
toes is a manifestation of impaired 
ability to flex his toes.  See C&P Feet 
Examinations of November 2007 and 
January 1990.  

(d)  To what extent, if any, does the 
veteran manifest weakened adduction of 
the feet? 
(e)  To what extent, if any, does the 
veteran manifest impaired plantar 
flexion?  

Describe which of the veteran's symptoms 
of his feet are manifestations of his 
service-connected plantar fasciitis 
disabilities and which are manifestations 
of another condition of his feet-
including, his nonservice-connected HNPP 
disorder and/or his service-connected pes 
planus disability?  If it is not possible 
to identify which symptoms are 
manifestations of which disorders, the 
examiner should explain why it is not 
possible to make those distinctions.  

4.  Thereafter, readjudicate the claim.  
If any sought benefit is denied, issue the 
veteran and his representative a 
supplemental statement of the case.  After 
they have been given an opportunity to 
respond, the claims file should be 
returned to this Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


